Robinson, J.
(dissenting). — I agree to the conclusion reached in the foregoing opinion, that the judgment of the district court should be reversed, but am unable to assent to the doctrine announced in its second division. The only authority which has been cited as sustaining it is the case of State v. Schele. That case seems to stand alone; and, if correct, it must be because of its peculiar facts. It seems to me that the right to a trial by jury in a criminal case necessarily includes the right to have the jury determine the offense of which they find the accused guilty. In cases where the offense charged does not include different degrees, a verdict of “guilty as charged” sufficiently designates the offense ; but, where the indictment charges an offense consisting of different degrees, it is the statutory right and duty of the jury to designate the degree of the offense of which the accused is guilty. Code, secs. 4465, 4466; It is a general rule of practice, not only approved, but absolutely required, by numerous decisions of this court, for the trial court to instruct the jury fully in regard to the different degrees of the same offense., of one of which the person on trial may be convicted. State v. Vinsant, 49 Iowa, 243 ; State v. Clemons, 51 Iowa, 279 ; State v. Glynden, 51 Iowa, 465. In none of these cases was the right of the trial court to render *534judgment for the punisbment authorized for the offense which it found the evidence head established even suggested. On the contrary, this court said in State v. Clemons, supra, that “the degree of the crime is to be determined by the jury, and not by the court, and there can be but one rule in all cases.” This seems to me to announce the correct rule. It will not do to say that defendant was not prejudiced because the punishment inflicted was not so great as that authorized by the verdict of the jury. It was his constitutional and statutory right to be tried, and to have his offense determined, by a jury, and to be made liable to that punishment only which their verdict showed to be authorized by law. If that verdict was contrary to the evidence, it was the duty of the court to set it aside and grant a new trial. Code, sec. 4489, par. 6. In my judgment, a court cannot inflict punishment in a case tried to a j ury for an offense, or a degree of an offense, not designated by the verdict, without usurping a prerogative of the juiy.